DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s AFCP 2.0 with amendment/remarks filed 05/13/2022. Claims 1, 8, and 15 have been amended and claims 6-7, 13-14, and 20 have been canceled. Accordingly, claims 1-5, 8-12, 15-19 are pending.
	
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 05/13/2022, with respect to the 35 U.S.C. 102 rejection have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims   1-5, 8-12, 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The limitation of independent claims 1, 8 and 15: “A method comprising: receiving a map defined by a geographical area around an autonomous vehicle navigating a route; storing the map in shared memory, wherein the shared memory is a specific physical block of RAM; granting concurrent access to the map located at the specific physical block of RAM within the shared memory to downstream nodes on the autonomous vehicle as the autonomous vehicle navigates the route; updating the map located at the specific physical block of RAM, wherein the downstream nodes of the autonomous vehicle that have concurrent access are permitted to make concurrent read requests of the map while the map located at the specific physical block of RAM is being updated, assigning a first version number to the map in shared memory; assigning a second version number to the map when updating the map, wherein the map is updated within the shared memory independently of whether the downstream nodes are reading the map; returning a query from the one or more of the downstream nodes when a version of the map is matched to the first version number during a read operation; and retrying the query at a subsequent time when a version of the map is not matched to the first version number during the read operation.” The combined limitations as recited above are not anticipated nor made obvious by the prior art on record.

The prior art reference Wheeler US20180189323A1 discloses receiving a map defined by a geographical area around an autonomous vehicle navigating a route; storing the map in shared memory, wherein the shared memory is a specific physical block of RAM; granting concurrent access to the map located at the specific physical block of RAM within the shared memory to downstream nodes on the autonomous vehicle as the autonomous vehicle navigates the route; updating the map located in the specific physical block of RAM, wherein the downstream nodes of the autonomous vehicle that have concurrent access are permitted to make concurrent read requests of the map while the map located at the specific physical block of RAM is being updated. However, Wheeler nor any of the prior art on record discloses “assigning a first version to the map in shared memory; assigning a second version number to the map when updating the map, wherein the map is updated within the shared memory independently of whether the downstream nodes are reading the map; returning a query from the one or more of the downstream nodes when a version of the map is matched to the first version number during a read operation; and retrying the query at a subsequent time when a version of the map is not matched to the first version number during the read operation.” This claimed limitation and in combination with the other elements in the independent claims are not anticipated nor made obvious by any of the prior arts on record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669